United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1110
                                    ___________

Nancy A. Sjodin,                     *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: May 24, 2006
                                 Filed: May 30, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Nancy Sjodin appeals from an order of the tax court holding that the Internal
Revenue Service (IRS) had not abused its discretion in denying Sjodin innocent
spouse relief under the Internal Revenue Code, 26 U.S.C. § 6015(f). We need not
consider the merits of Sjodin’s claim for relief because we conclude that the tax court
lacked jurisdiction over her petition for review.

      Sjodin filed joint tax returns with her husband for tax years 1987, 1988, 1990,
and 1992, each of which “reflected tax due which was not paid at the time of filing.”
The IRS did not assess deficiencies against the Sjodins for any of these tax years.
Sjodin petitioned the IRS for innocent spouse relief from the unpaid tax liability under
26 U.S.C. § 6015(f) (taking into account all facts and circumstances, Secretary may
relieve taxpayer of liability if it is inequitable to hold individual liable for unpaid tax
or any deficiency, and relief is not available under subsection (b) or (c)), and in April
2003, the IRS issued a Notice of Determination denying her request. Sjodin appealed
that decision to the tax court, which concluded on the merits that the IRS had not
abused its discretion in denying Sjodin relief. Sjodin appealed the tax court decision
to this court.

       This circuit has recently concluded that the issuance of a deficiency by the IRS
is a prerequisite for tax court jurisdiction over a petition for review from an IRS
determination regarding relief available under § 6015. See 26 U.S.C. § 6015(e)(1);
Bartman v. Comm’r, 2006 WL 1147265, *2 (8th Cir. May 2, 2006) (under § 6015(e),
tax court lacks jurisdiction over petition for review from an IRS determination
regarding availability of § 6015(f) relief, unless deficiency has been asserted against
taxpayer); see also Comm’r v. Ewing, 439 F.3d 1009, 1012-14 (9th Cir. 2006) (same).
Thus, we vacate the tax court’s decision and remand with instructions that it dismiss
the petition for lack of jurisdiction. See Bartman, 2006 WL 1147265, at *3 (vacating
tax court’s finding that petitioner’s claim regarding one tax year at issue was time-
barred because court lacked jurisdiction over issue).
                          ______________________________




                                           -2-